In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00051-CR

BEN MEADWAY, Appellant                      §   On Appeal from County Criminal
                                                Court No. 3
                                            §
                                                of Tarrant County (1252112)
V.                                          §
                                                November 29, 2018
                                            §   Opinion by Justice Meier

THE STATE OF TEXAS                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to show that the

total assessed court costs are $335.10, not the $435.10 assessed in the original

judgment. It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                          Justice Bill Meier